 Case 2:21-cv-10351-RHC-APP ECF No. 1, PageID.1 Filed 02/17/21 Page 1 of 15




             IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN

 JAMES BERBERIAN,

              Plaintiff,

 vs.                                                 Case No:         20-        -
                                                     Hon.
 DEARBORN HEIGHTS POLICE
 DEPARTMENT, OFFICER JOSEPH
 BORKOWSKI

              Defendants.


 MARC J SHEFMAN (P65021)
 SHIMON Y BELEN (P73158)
 Attorneys for Plaintiff
 401 N. Main Street,
 Royal Oak, Michigan 48067
 (248) 298-3003
 mshefman@shefmanlaw.com
 sbelen@shefmanlaw.com

             There is no other civil action between these parties arising out of the
             same transaction or occurrence as alleged in this complaint pending
             in this court, nor has any such action been previously filed and dismissed
             or transferred after having been assigned to a judge, nor do I know of
             any other civil action, not between these parties, arising out of the
             same transaction or occurrence as alleged in this complaint that is
             either pending or was previously filed and dismissed, transferred, or
             otherwise disposed of after having been assigned to a judge in this
             court.

                              COMPLAINT & JURY DEMAND

       NOW COMES, Plaintiff, JAMES BERBERIAN, by and through his undersigned

counsel, LAW OFFICES OF MARC J SHEFMAN, and in complaint against the

defendants, alleges the following:




                                                 1
 Case 2:21-cv-10351-RHC-APP ECF No. 1, PageID.2 Filed 02/17/21 Page 2 of 15




                             JURISDICTION AND VENUE

      1.     This action is brought pursuant to 42 U.S.C. §§ 1983 and the First, Fourth,

and Fourteenth Amendments to the United States Constitution.

      2.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1332, and 1343.

Plaintiff further invokes the supplemental jurisdiction of this Court to hear and decide

claims arising out of state law, pursuant to 28 U.S.C. § 1367.

      3.     Venue is proper pursuant to 28 U.S.C. § 1391(b).

                                        PARTIES

      4.     Plaintiff, JAMES BERBERIAN, at all times relevant herein, was a resident

of the City of Detroit, County of Wayne, State of Michigan.

      5.     Defendant, DEARBORN HEIGHTS POLICE DEPARTMENT (hereinafter

“DHPD”), at all times relevant herein, is a municipal law enforcement agency organized

and existing under the laws of the State of Michigan, subject to the control of Defendant

City, and is headquartered and conducts business in the County of Wayne, State of

Michigan.

      6.     Defendant, OFFICER JOSEPH BORKOWSKI (hereinafter “Borkowski”)

was upon information and belief at all times relevant herein, a Police Officer employed by

Defendant DHPD.

                              FACTUAL ALLEGATIONS

      7.     On January 14, 2011, Plaintiff, while lawfully driving his vehicle on Outer

Drive when he was pulled over by Defendant Officer Borkowski.

      8.     Defendant Borkowski asked Plaintiff and his passenger to exit the vehicle,

which they each did without incident.




                                            2
 Case 2:21-cv-10351-RHC-APP ECF No. 1, PageID.3 Filed 02/17/21 Page 3 of 15




         9.    After a physical search of Plaintiff and Plaintiff’s passenger, Defendant

Borkowski found cash on Plaintiff’s person and found illegal drugs on Plaintiff’s

passengers person; Plaintiff was unaware his passenger was in possession of illegal

drugs.

         10.   Officer Borkowski then detained and/or arrested Plaintiff and his passenger.

         11.   Plaintiff was then placed in the back of Officer Borkowski’s car and taken to

the Dearborn Heights Police Department, where he was placed into custody for

approximately 2-3 hours.

         12.   On January 14, 2011, at approximately 5pm Plaintiff was released from

Defendant DHPD’s custody.

         13.   Defendants, having seized Plaintiff’s vehicle, released him with no means

of safely returning home in Detroit.

         14.   To date, upon information and belief, Plaintiff has not been charged with

anything stemming from the January 14, 2021, incident.

         15.   Defendants Borkowski and the DHPD seized Plaintiff’s personal property

found on his at the time of his detention/arrest, namely, approximately Six Thousand Five

Hundred ($6,500.00) Dollars, and, to date, have failed to return same.

         16.   Thereafter, on/about February 10, 2021, upon information and belief,

officers of Defendant DHPD, including but not limited to, Officer Borkowski, obtained a

Search Warrant and raided Plaintiff’s home in Dearborn Heights.

         17.   Plaintiff was again arrested/detained, this time he was incarcerated for

approximately three (3) days.




                                             3
 Case 2:21-cv-10351-RHC-APP ECF No. 1, PageID.4 Filed 02/17/21 Page 4 of 15




       18.    The Defendant DHPD officers, including but not limited to, Defendant

Officer Borkowski, took/confiscated multiple items from Plaintiff’s residence and

additional items from a safe deposit box at a local bank.

       19.    To date, upon information and belief, Plaintiff has not been charged with

anything stemming from the February 10, 2021, incident.

                                 GENERAL ALLEGATIONS

       20.    While being arrested/detained and while in police custody, Defendants used

and/or authorized or ratified the use of excessive and unnecessary force on Plaintiff

without cause, warning and/or reason under the circumstances, and/or were otherwise

deliberately indifferent to and violated Plaintiff’s Constitutional rights.

       21.    At no time while Plaintiff was in custody and/or being arrested was he

physically abusive to Defendants, nor did Plaintiff otherwise provoke Defendants to use

excessive force upon him.

       22.    Defendants, individually and collectively, promulgated and/or carried out the

acts and omissions described herein, under color of Defendant DHPD’s official policies,

practice, orders, directives, or customs, which tolerated, authorized, and/or permitted

insufficient supervision, training, placement, and discipline of Defendant DHPD police

officers and have caused and/or allowed individuals, including Plaintiff, to be arrested

without justifiable cause and subjected to excessive and unnecessary force by said

officer(s).




                                               4
 Case 2:21-cv-10351-RHC-APP ECF No. 1, PageID.5 Filed 02/17/21 Page 5 of 15




       23.    The acts and/or omissions of Defendants were intentional and amounted to

gross negligence, with wanton and reckless disregard and deliberate indifference to

Plaintiff’s rights and the rights of the citizens with whom the members of the Dearborn

Heights Police come into contact. Therefore, Plaintiff has pled in avoidance of

governmental immunity, and the Defendant DHPD is liable for the actions and omissions

of their officers under the Doctrine of Vicarious Liability/Respondeat Superior, as well

as for their own grossly negligent acts and/or omissions in relation to the events described

herein.

                          COUNT I – 42 U.S.C. § 1983 CLAIM
                         AGAINST DEFENDANTS BORKOWSKI

       Plaintiff realleges and incorporates by reference every allegation stated above, as

though fully stated below, and further alleges:

       24.    At all times relevant, Plaintiff had the right to be protected from the use of

excessive force and unreasonable search and seizure, as guaranteed by the Fourth

Amendment to the United States Constitution and incorporated against the States by the

Fourteenth Amendment.

       25.    The acts and/or omissions of Defendants described herein were for the very

purpose of causing harm, with callous and/or reckless disregard or deliberate indifference

for Plaintiff’s rights, health, and safety, and substantial risk of serious harm.

       26.    In committing these acts and/or omissions, Defendants deprived Plaintiff of

the following clearly established and well-settled rights, privileges and immunities

guaranteed under the Fourth and Fourteenth Amendments to the Constitution of the

United States:




                                              5
 Case 2:21-cv-10351-RHC-APP ECF No. 1, PageID.6 Filed 02/17/21 Page 6 of 15




              a.      Freedom from the use of excessive and unreasonable force in
                      violation of Plaintiffs Fourth Amendment rights;

              b.      Equal protection of the law and rights, privileges and immunities of
                      citizens of the United States and the State of Michigan, including
                      such rights as free speech, assembly, association and movement,
                      and due process; and

              c.      Otherwise violating the rights of Plaintiff.

       27.    Defendants subjected Plaintiff to these deprivations of rights for the very

purpose of causing harm, or by acting with callous and/or reckless disregard and with

deliberate indifference as to whether Plaintiff’s rights would be violated by their conduct.

       28.    As a direct and proximate result of the aforementioned acts and/or

omissions of the Defendants, Plaintiff has suffered medical expenses, legal expenses and

other out-of-pocket costs, and pain and suffering from physical and mental injuries,

including but not limited to:

              a.      Emotional and psychological injuries including but not limited to fear,
                      anxiety, trauma, humiliation, mortification, shock, stress, loss of
                      social pleasure and enjoyment, and other severe emotional
                      disturbances; and

              b.      Other injuries to be determined during the course of discovery.

       WHEREFORE, Plaintiff requests judgment against Defendants, jointly and

severally, in whatever amount in excess of Seventy-Five Thousand Dollars ($75,000.00)

Plaintiff is found to be entitled, as well as a demand for punitive and/or exemplary

damages to the extent they are not duplicative, together with interest, costs, and attorney

fees so wrongfully incurred as a result of this incident.




                                               6
 Case 2:21-cv-10351-RHC-APP ECF No. 1, PageID.7 Filed 02/17/21 Page 7 of 15




                           COUNT II – 42 U.S.C. § 1983 CLAIM
                            AGAINST DEFENDANTS DHPD

       Plaintiff realleges and incorporates by reference every allegation stated above, as

though fully stated below, and further alleges:

       29.    Defendants DHPD has, with deliberate indifference to Plaintiff’s rights and

the rights of persons with whom members of the Dearborn Heights Police Department

come into contact, caused Plaintiff to be deprived of his Constitutional rights under the

Fourth and Fourteenth Amendments to the United States Constitution by maintaining

policies, practices and customs that were a direct and/or proximate cause of the

deprivation of Plaintiff’s Constitutional rights.

       30.    Defendant DHPD has, as a matter of custom, policy and/or practice, failed

to adequately screen, train, supervise, discipline, transfer, counsel or otherwise direct or

control police officers concerning the rights of citizens with whom the police come into

contact, including Plaintiff, as described herein, thereby promoting, permitting, or

otherwise causing or contributing to the deprivation of Plaintiff’s Constitutional rights.

       31.    As a direct and proximate result of Defendants’ acts and/or omissions,

Plaintiff has suffered medical expenses, legal expenses and other out-of-pocket costs,

and pain and suffering from physical and mental injuries, including but not limited to:

              a.      Emotional and psychological injuries including but not limited to fear,
                      anxiety, trauma, humiliation, mortification, shock, stress, loss of
                      social pleasure and enjoyment, and other severe emotional
                      disturbances; and

              b.      Other injuries to be determined during the course of discovery.




                                                7
 Case 2:21-cv-10351-RHC-APP ECF No. 1, PageID.8 Filed 02/17/21 Page 8 of 15




       WHEREFORE, Plaintiff requests judgment against Defendants, jointly and

severally, in whatever amount in excess of Seventy-Five Thousand Dollars ($75,000.00)

Plaintiff is found to be entitled, as well as a demand for punitive and/or exemplary

damages to the extent they are not duplicative, together with interest, costs, and attorney

fees so wrongfully incurred as a result of this incident.

     SUPPLEMENTAL JURISDICTION (28 U.S.C. § 1367) – STATE LAW CLAIMS

                           COUNT III – ASSAULT & BATTERY
                          AGAINST DEFENDANT BORKOWSKI

       Plaintiff realleges and incorporates by reference every allegation stated above, as

though fully stated below, and further alleges:

       32.     The conduct of Defendants described herein, both individually, and as

employees of the Defendants DHPD acting in the course and scope of their employment

as police officers, constituted assault and battery.

       33.     Defendants placed Plaintiff in a great fear of harmful physical contact, and

acted intending to cause willful, harmful or offensive touching, which Defendants

accomplished through threatening, striking, and using excessive force on Plaintiff against

his will and without his consent.

       34.     At no time was it necessary to use force against Plaintiff, and the excessive

force used by the Defendants was entirely unreasonable, and was not justified by any

action of Plaintiff.

       35.     Defendants’ conduct described herein was not privileged, was not carried

out for any proper purpose, and was not within the scope of Defendants’ authority as law

enforcement.




                                              8
 Case 2:21-cv-10351-RHC-APP ECF No. 1, PageID.9 Filed 02/17/21 Page 9 of 15




       36.    As a direct and proximate result of Defendants’ assault and battery, Plaintiff

has suffered medical expenses, legal expenses and other out-of-pocket costs, and pain

and suffering from physical and mental injuries, including but not limited to:

              a.     Emotional and psychological injuries including but not limited to fear,
                     anxiety, trauma, humiliation, mortification, shock, stress, loss of
                     social pleasure and enjoyment, and other severe emotional
                     disturbances; and

              b.     Other injuries to be determined during the course of discovery.

       WHEREFORE, Plaintiff requests judgment against Defendants, jointly and

severally, in whatever amount in excess of Seventy-Five Thousand Dollars ($75,000.00)

Plaintiff is found to be entitled, as well as a demand for punitive and/or exemplary

damages to the extent they are not duplicative, together with interest, costs, and attorney

fees so wrongfully incurred as a result of this incident.

                          COUNT IV – GROSS NEGLIGENCE
                         AGAINST DEFENDANT BORKOWSKI

       Plaintiff realleges and incorporates by reference every allegation stated above, as

though fully stated below, and further alleges:

       37.    At all times relevant, Defendants owed Plaintiff the following duties and

obligations, among others:

              a.     The duty to use verbal means such as advice, warning, or persuasion
                     before resorting to force;

              b.     The duty to refrain from using force where such force was not
                     reasonable and/or necessary;

              c.     The duty to exhaust all reasonable alternatives before using force,
                     including but not limited to requesting assistance and/or backup
                     before utilizing force as a means of coercion;

              d.     The duty to use only such force as was necessary and reasonable
                     under the circumstances;



                                              9
Case 2:21-cv-10351-RHC-APP ECF No. 1, PageID.10 Filed 02/17/21 Page 10 of 15




             e.    The duty to exercise restraint in difficult situations and to analyze the
                   situation and react in a professional manner; and

             f.    Other duties to be identified.

      38.    Through their conduct, Defendants breached the duties owed to Plaintiff in

the following manners, among others:

             a.    Failing to use verbal means such as advising, warning, or persuasion
                   before resorting to use of force;

             b.    Applying force in an amount greatly in excess to that force which the
                   situation reasonably demanded, if any;

             c.    Continuing to use excessive force against Plaintiff over a period of
                   time;

             d.    Failing to exhaust all reasonable alternatives before using force;

             e.    Failing to exercise restraint and failing to act in a professional
                   manner;

             f.    Failing to prevent and/or ratifying the improper arrest of Plaintiff
                   through use of excessive force;

             g.    Humiliating and/or mortifying Plaintiff through their application of
                   excessive force and continued use of such excessive force over a
                   period of time;

             h.    Allowing Plaintiff to be further humiliated through their threatening,
                   abusive, and demeaning actions towards Plaintiff after using such
                   excessive force against Plaintiff;

             i.    Engaging in conduct so reckless as to demonstrate a substantial lack
                   of concern for whether an injury resulted;

             j.    Showing reckless disregard for Plaintiff’s dignity, health, and safety,
                   as well as his Constitutional and statutory rights;

             k.    Other acts and/or omissions constituting gross negligence.

      39.    The conduct of Defendants, as described herein, amounts to gross

negligence as that term is used and defined under MCL 691.1407(2)(c) & (8)(a).




                                           10
Case 2:21-cv-10351-RHC-APP ECF No. 1, PageID.11 Filed 02/17/21 Page 11 of 15




       40.     As a direct and proximate result of the gross negligence of the Defendants,

Plaintiff has suffered medical expenses, legal expenses and other out-of-pocket costs,

and pain and suffering from physical and mental injuries, including but not limited to:

               a.     Emotional and psychological injuries including but not limited to fear,
                      anxiety, trauma, humiliation, mortification, shock, stress, loss of
                      social pleasure and enjoyment, and other severe emotional
                      disturbances; and

               b.     Other injuries to be determined during the course of discovery.

       WHEREFORE, Plaintiff requests judgment against Defendants, jointly and

severally, in whatever amount in excess of Seventy-Five Thousand Dollars ($75,000.00)

Plaintiff is found to be entitled, as well as a demand for punitive and/or exemplary

damages to the extent they are not duplicative, together with interest, costs, and attorney

fees so wrongfully incurred as a result of this incident.

         COUNT V – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                      AGAINST DEFENDANT BORKOWSKI

       Plaintiff realleges and incorporates by reference every allegation stated above, as

though fully stated below, and further alleges:

       41.     The conduct of Defendants, as described herein, was extreme and

outrageous, beyond all possible bounds of decency, and of such character as to be

intolerable in a civilized society.

       42.     Defendants’ conduct was not privileged, was not carried out for any proper

purpose, and was not within the scope of Defendants’ authority as law enforcement.

       43.     Through their conduct described herein, Defendants intentionally and/or

recklessly caused Plaintiff to suffer severe mental and emotional distress.




                                             11
Case 2:21-cv-10351-RHC-APP ECF No. 1, PageID.12 Filed 02/17/21 Page 12 of 15




       44.        As a direct and proximate result of the Defendants’ intentional infliction of

emotional distress, Plaintiff has suffered medical expenses, legal expenses and other out-

of-pocket costs, and pain and suffering from physical and mental injuries, including but

not limited to:

                  a.    Emotional and psychological injuries including but not limited to fear,
                        anxiety, trauma, humiliation, mortification, shock, stress, loss of
                        social pleasure and enjoyment, and other severe emotional
                        disturbances; and

                  b.    Other injuries to be determined during the course of discovery.

       WHEREFORE, Plaintiff requests judgment against Defendants, jointly and

severally, in whatever amount in excess of Seventy-Five Thousand Dollars ($75,000.00)

Plaintiff is found to be entitled, as well as a demand for punitive and/or exemplary

damages to the extent they are not duplicative, together with interest, costs, and attorney

fees so wrongfully incurred as a result of this incident.

                  COUNT VI – NEGLIGENT SUPERVISION AND TRAINING
                             AGAINST DEFENDANT DHPD

       Plaintiff realleges and incorporates by reference every allegation stated above, as

though fully stated below, and further alleges:

       45.        At all times relevant, Defendant DHPD owed Plaintiff, and the public in

general, a duty to exercise proper care in adequately hiring, screening, training,

supervising, disciplining, transferring, or otherwise directing or controlling their police

officers, including Defendant Police Officers, in regard to the rights of citizens, including

Plaintiff, to be free from the use of excessive force and/or false arrest and imprisonment.




                                                12
Case 2:21-cv-10351-RHC-APP ECF No. 1, PageID.13 Filed 02/17/21 Page 13 of 15




      46.    Defendant DHPD, by and through by and through their staff sergeants,

police officers, and other employees, agents and/or assigns, including Defendant Police

Officers, have, as a matter of custom and/or policy and practice and with deliberate

indifference to Plaintiff’s rights and the rights of the citizens with whom the members of

the Ann Arbor Police come into contact, caused and/or allowed individuals, including

Plaintiff, to be arrested without justifiable cause and subjected to excessive and

unnecessary force by said officer(s).

      47.    Defendant DHPD, by and through by and through their staff sergeants,

police officers, and other employees, agents and/or assigns, breached the duties owned

to Plaintiff in the following manners, among others:

             a.     Failing to adequately train, screen, supervise, discipline, transfer,
                    counsel, or otherwise direct or control their Police Officers in regard
                    to the rights of citizens, including Plaintiff, to be free from the use of
                    excessive force and/or false arrest and imprisonment.

             b.     Causing and/or allowing individuals, including Plaintiff, as a matter of
                    custom, policy and/or practice, to be arrested without justifiable
                    cause and subjected to excessive and unnecessary force by said
                    officer(s), with deliberate indifference to Plaintiff’s rights and the
                    rights of the citizens with whom the members of the Dearborn
                    Heights Police come into contact

      48.    The acts and/or omissions of Defendants described herein amount to gross

negligence as that term is used and defined under MCL 691.1407(2)(c) & (8)(a), and said

gross negligence is an exception to governmental immunity.




                                            13
Case 2:21-cv-10351-RHC-APP ECF No. 1, PageID.14 Filed 02/17/21 Page 14 of 15




         49.   As a direct and proximate result of Defendants’ acts and/or omissions,

Plaintiff has suffered medical expenses, legal expenses and other out-of-pocket costs,

and pain and suffering from physical and mental injuries, including but not limited to:

               a.    Emotional and psychological injuries including but not limited to fear,
                     anxiety, trauma, humiliation, mortification, shock, stress, loss of
                     social pleasure and enjoyment, and other severe emotional
                     disturbances; and

               b.    Other injuries to be determined during the course of discovery.

         WHEREFORE, Plaintiff requests judgment against Defendants, jointly and

severally, in whatever amount in excess of Seventy-Five Thousand Dollars ($75,000.00)

Plaintiff is found to be entitled as adequate compensation for all the injuries and damages

he has sustained, as well as a demand for punitive and/or exemplary damages to the

extent they are not duplicative, together with interest, costs, and attorney fees so

wrongfully incurred as a result of this incident.



                                           Respectfully Submitted,

                                           LAW OFFICES OF MARC J SHEFMAN


                                           /S/ Marc J Shefman
                                           MARC J SHEFMAN (P65021)
                                           Attorney for Plaintiff
                                           401 N. Main Street
                                           Royal Oak, MI 48067
                                           (248) 298-3003
Dated:




                                             14
Case 2:21-cv-10351-RHC-APP ECF No. 1, PageID.15 Filed 02/17/21 Page 15 of 15




            IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN

 JAMES BERBERIAN,

             Plaintiff,

 vs.                                       Case No:    20-    -
                                           Hon.
 DEARBORN HEIGHTS POLICE
 DEPARTMENT, OFFICER JOSEPH
 BORKOWSKI

             Defendants.


 MARC J SHEFMAN (P65021)
 SHIMON Y BELEN (P73158)
 Attorneys for Plaintiff
 401 N. Main Street,
 Royal Oak, Michigan 48067
 (248) 298-3003
 mshefman@shefmanlaw.com
 sbelen@shefmanlaw.com


                           DEMAND FOR JURY TRIAL

       NOW COMES Plaintiff, James Berberian, by and through his attorneys, LAW

OFFCIES OF MARC J SHEFMAN, and hereby demands a trial by jury of the above

matter.

                                    Respectfully Submitted,

                                    LAW OFFICES OF MARC J SHEFMAN


                                    /S/ Marc J Shefman
                                    MARC J SHEFMAN (P65021)
                                    Attorney for Plaintiff
                                    401 N. Main Street
                                    Royal Oak, MI 48067
                                    (248) 298-3003
Dated: February 17, 2021



                                      15
